 

AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Middle District of North Carolina

 

In the Matter of the Search of

(Briefly describe the property to be searched

or identify the person by name and address) Case No. 1:19MJ178

215 William Penn Plaza, Apartment 822
Durham, Durham County, North Carolina 27704

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A, incorporated herein by reference.

located in the Middle District of North Carolina , there is now concealed (identify the

person or describe the property to be seized):
See Attachment C, incorporated herein by reference.

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
i evidence of a crime;
wo contraband, fruits of crime, or other items illegally possessed;
property designed for use, intended for use, or used in committing a crime;

a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section . Offense Description
18 U.S.C. 371 Conspiracy
18 U.S.C. 2314 Interstate Transportation of Stolen Goods
The application is based on these facts:
See attached affidavit
a Continued on the attached sheet.
O Delayed notice of days (give exact ending date if more fhan 30 days: __ ___) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on tfiq attached sheet.
ee
( { ae
Vie

 

Applicant's signature

S.A. William McLane, Homeland Security Investigations

 

Printed name ana title

Sworn to before me and signed in my presence.

Date; SD joule olf

City and state: Winston-Salem, North Carolina Joi Elizabeth Peake, United States Magistrate Judge

Printed name and title

 

 

Case 1:19-mj-00178-JEP Document 1 Filed 05/24/19 Pane 1 of 28
 

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

AFFIDAVIT IN SUPPORT OF APPLICATION FOR SEARCH WARRANT

 

INTRODUCTION

1. 1, William McLane, (hereinafter referred to as “affiant”), depose and
state that I am a Special Agent with the Department of Homeland Security, (DHS),
Immigration and Customs Enforcement (ICE), Homeland Security Investigations
(HSI and have been so employed since June of 2003. I am currently assigned to the
HSI Resident Agent in Charge Raleigh, North Carolina Field Office (HSI Raleigh)
where my duties include investigating violations of Titles 8, 18, 19, 21 and 31 of the
United States Code. I am a “Federal Law Enforcement Officer” within the meaning
of Rule 41 (a) of the Federal Rules of Criminal Procedure and authorized to
investigate violations of laws of the United States and execute warrants issued under
the authority of the United States. Iam a graduate of the Federal Law Enforcement
Training Center and have received training in Federal criminal statutes, search,
seizure and arrest authority, and many other facets of law enforcement. Prior to my
employment with ICE, I was a Detective employed by the Conway, Arkansas Police
Department for approximately seven and a half years. Because of my personal
participation in the investigation and review of reports made by other Special Agents
of HSI, as well as other federal, state and local law enforcement officers, I am familiar

with the circumstances of this investigation and this application.
|

2. This affidavit is made in support of an application for a warrant to

search the entire premises located at:

a. 215 William Penn Plaza, Apartment 822, Durham, North Carolina
27704 (hereinafter referred to as “SUBJECT PREMISES A”), located
within the Middle District of North Carolina. SUBJECT PREMISES
A is more particularly described in Attachment A of this affidavit.

Case 1:19-mj-00178-JEP Document 1 Filed 05/24/19 Pane 2? of 28
 

b. Dickerson Self Storage, Unit 101, 116 N. Hoover Road, Durham,
North Carolina, 27703 (hereinafter referred to as “SUBJECT
PREMISES B’”), located within the Middle District of North Carolina.
SUBJECT PREMISES B is more particularly described in
Attachment B of this affidavit.

3. Because this affidavit is being submitted for the purpose of securing
warrants to search, SUBJECT PREMISES A and SUBJECT PREMISES B, your
affiant has set forth only those facts that your affiant believes are necessary to
establish probable cause to believe that evidence, fruits, and instrumentalities for
violations of Title 18 U.S.C. Section 2314 (Interstate Transportation of Stolen
Property) and Section 371 (Conspiracy), hereinafter referred to as the “SUBJECT
OFFENSES.” More specifically, your affiant seeks authorization to locate items
described in Attachment C and Attachment D and to seize those items as evidence,

fruits, and instrumentalities of the above-mentioned violations.

BACKGROUND

A. Since about October 27, 2014, Salvador Ibarra-Escalante, Ruth Nava-
Abarca, and Florentino Valencia-Tepoz, operated businesses sometimes in concert,
other times independently, under the names of Clean Recovery, Sin Services, Bio
Recycling, and Environmental Services Millennium,! and conspired to steal, collect,
and sell used cooking oil in the Middle District of North Carolina and elsewhere, with
the knowledge and intent that the stolen used cooking oil be transported out of North

Carolina to Virginia and New Jersey.

5. | Clean Recovery, Sin Services, Salvador Ibarra-Escalante, Ruth Nava-
Abarca, and Florentino Valencia-Tepoz are purportedly in the business of collecting

used cooking oil from restaurants and selling it to refineries so that it can be

.

 

1 In April 2018, HSI Raleigh conducted queries of the NC Employment Security Commission. No
records or reporting was found in the NC wage history file for Salvador Ibarra-Escalante, Ruth
Nava-Abarca, and Florentino Valencia-Tepoz.

Case 1:19-mj-00178-JEP Document 1 Filed 05/24/19 Pane 2 of 28
 

processed and recycled. This spent cooking oil from restaurant fryers can be used to
make soap, makeup, clothes, rubber, detergents, and bio-fuel. This spent oil is not

waste to be hauled away but a commodity that is bought and sold.

6. Because used cooking oil can be sold, restaurants will often contract
with a renderer who will purchase the used cooking oil. A number of legitimate
companies in the North Carolina and elsewhere are in the business of buying and
collecting used cooking oil and then selling it.2, Upon reaching an agreement to buy
the used cooking oil from a restaurant, the rendering company will supply that
restaurant a containment drum. As the restaurant uses the cooking oil, they place

the spent cooking oil in the containment drum.

7. The rendering companies label these containment drums indicating

ownership. The rendering companies also, when practical, place locks on the drums.
8. The economic loss is a combination of the following:

a. The restaurants lose revenue or commission paid by the rendering

companies to collect the used cooking oil.

b. The rendering companies lose revenue from the theft of the used

cooking oil.

 

2 Your affiant has met with owners, managers, and law enforcement liaisons from Darling Ingredients
Inc, Valley Proteins Inc, Mahoney Environmental, and Greasecycle in regard to company losses due
to theft. These companies are legitimate companies that operate bio-fuel recycling in the Middle and
Eastern Districts of North Carolina and elsewhere. Each of the rendering companies has|reported that
increased prices for biofuel feed stocks have led to an increase in thefts of spent cooking ail and grease.

‘ Mahoney’s estimated that the industry lost approximately 190 million pounds due to theft annually.
One gallon of used cooking oil weighs approximately 7.5 pounds. The current pricing for the used
cooking oil is between $.25 and $.29 a pound. The companies reported receiving numerous complaints
from customers regarding their used cooking oil reimbursements, in addition to oil! spillage and
damaged or unlocked containers in the surrounding Raleigh-Durham area.

Case 1:19-mj-00178-JEP Document 1 Filed 05/24/19 Pane 4 of 28
 

c. The rendering companies suffer a financial loss for the cost of
damaged equipment, including locks being cut and container lids

being pried open.

d. The rendering companies are still obligated to clean the containment

drums, although not collecting any used cooking oil.

e. The rendering companies suffer attrition from restaurant owners

frustrated from the loss of revenue.

THE CONSPIRACY

9. From on or about October 27, 2014, to on or about May 2019, in the
Middle District of North Carolina, and elsewhere, Florentino Valencia-Tepoz,
Salvador Ibarra-Escalante, and Ruth Nava-Abarca conspired and agreed with others,
known and unknown, to commit an offense against the United States, that is, to
knowingly transport and transfer in interstate commerce, stolen goods, that is used
cooking oil, knowing that this oil was stolen, in violation of the SUBJECT
OFFENSES.

10. While running Clean Recovery and Sin Services, Florentino Valencia-
Tepoz, Salvador Ibarra-Escalante, and Ruth Nava-Abarca hired aliens, who
predominately were illegally and unlawfully in the U.S., to travel around North
Carolina and other surrounding states, during the night hours and under the cover
of darkness to steal used cooking oil from storage containers used by restaurants.
Florentino Valencia-Tepoz, Salvador Ibarra-Escalante, and Ruth Nava-Abarca
communicated with employees via text messaging and phone directing them on which

restaurants to target.

11. Florentino Valencia-Tepoz, Ruth Nava-Abarca, and other known
individuals, purchased, registered or caused to be registered, sixteen (16) box trucks

to be used in the facilitation of stealing used cooking oil. Florentino Valencia-Tepoz,

Case 1:19-mj-00178-JEP Document 1 Filed 05/24/19 Pane 5 of 28
 

Salvador Ibarra-Escalante, and Ruth Nava-Abarca supplied their employees with a

box truck containing holding tanks and pumping systems to pump the oil out of the

restaurant storage containers.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Truck # Year and Make License Plate VIN | Registered owner
Box Truck 1 | 2010 Chevrolet NC JP-5005 2915 | Cruz, Samuel
Box Truck 2 | 2005 Ford VA 97208 3945 | Nava-Abarca, Ruth
Box Truck 3 | 1994 Mitsubishi | NC DAB-7791 | 4337 | Evo, Eric
Box Truck 4 | 2004 GMC VA VMA-5519 | 0997 | Nava-Abarca, Ruth
Box Truck 5 | 2011 Ford NC HP-6519 7 765 Vazquez-Castillo, Gregorio
Box Truck 6 | 1999 Isuzu NC CJK-8859 4781 | Gomez-Gonzalez, Emilio
Box Truck 7 | 2005 Isuzu NC CFL-5050 7313 | Escalante-Campos, Toribio
Box Truck 8 | 1999 Ford VA TX-82990 3621 | Nava-Abarca, Ruth
Box Truck 9 | 2011 Chevrolet NC HC-8280 5971 | Vazquez-Castillo, Gregorio
Box Truck 10 | 2007 Mitsubishi | NC JL-6704 1671 | Clean Recovery
Box Truck 11 | 2008 Ford NC JK-4077 2953 | Clean Recovery
Box Truck 12 | Unknown None | Unk | “Trap Boys, Brooklyn”
Box Truck 13 | 1999 Mitsubishi VA TX3808243 5199 | Mendez-Flores, Alvaro
Box Truck 14 | 1999 Isuzu PA ZLL1760 6626 | Evo, Eric
Box Truck 15 | 2004 Isuzu VA TX19376 0436 | Mendez-Flores, Alvaro
Box Truck 16 Isuzu None Unk | “Trap Boys, Brooklyn”

|

Case 1:19-mj-00178-JEP Document 1 Filed 05/24/19 Pane 6 of 28

 
12. Florentino Valencia-Tepoz, Salvador Ibarra-Escalante, and Ruth Nava-
Abarca maintained a warehouse at the Regional Commerce Center located at 706
Ellis Road, Unit 12, Durham, North Carolina (hereinafter referred to as “Warehouse
#1”), within the Middle District of North Carolina, from December 31, 2014 to July 1,
2018. Florentino Valencia-Tepoz, Salvador Ibarra-Escalante, and Ruth Nava-Abarca
utilized Warehouse #1 to consolidate and store the stolen used cooking oil until it
could be collected by Garden State Green Energy, a business located in Old Bridge,
New Jersey that purchases and processes used cooking oil. Surveillance and a review
of financial records indicate that Garden State Green Energy picks up a tanker truck
of approximately 6,000 gallons of used cooking oil from the Warehouse #1

approximately three times a week.

13. Florentino Valencia-Tepoz, Demetrio Valencia-Flores and others,
maintained a warehouse at SUBJECT PREMISES B within the Middle District of
North Carolina, from an unknown date in 2018 to the present. Florentino Valencia-
Tepoz utilized SUBJECT PREMISES B to consolidate and store the stolen used
cooking oil until it could be collected by Garden State Green Energy, a business
located in Old Bridge, New Jersey that purchases and processes used cooking oil.
Surveillance and a review of financial records indicate that Garden State Green

Energy picks up a tanker truck of used cooking oil from SUBJECT PREMISES B

approximately three times a week.

14. Ruth Nava-Abarca, Florentino Valencia-Tepoz and Gregorio Vazquez-
Castillo used proceeds from the SUBJECT OFFENSES to purchase and operate the
La Maraka Night Club, or La Maraka Dance Club, located at 4528 N. Roxboro St,
Durham, NC.

CLEAN RECOVERY, INC. and SIN SERVICES

 

In furtherance of the conspiracy, Florentino Valencia-Tepoz Ruth Nava-
ABARCA and others known and unknown committed the following overt acts in the
Middle District of North Carolina and elsewhere:

6

Case 1:19-mj-00178-JEP Document 1. Filed 05/24/19 Pane 7 of 28
 

15. On or about March 13, 2015, Ruth Nava-Abarca doing business as Sin
Services, opened a Bank of America business fundamentals checking account #xxxx

xxxx 1956 using 4162 US Highway 15S, #FF, Oxford, NC as a business address.

16. Onor about August 14, 2015, Florentino Valencia-Tepoz registered an
Articles of Corporation with the North Carolina Secretary of State for the business
Clean Recovery, Inc. Florentino Valencia-Tepoz listed the address of the incorporator

as 3115S. LaSalle St., Apt. 46B, Durham, North Carolina.

17. Over the course of April to December 2015, checks were issued under
the Sin Services checking account on multiple occasions to drivers Hasan Ozvatan,
Jaime Labra, Oscar Ugalde-Escalante, Salvador Ibarra, Joel Lopez Hernandez,
Miquel Gutierrez IV, and Carlos Antonio Torres, in varying amounts for “contract
cleaning kitchen.” Five of the seven persons have been arrested on at least one

occasion for stealing used cooking oil in North Carolina.

18. On or about June 21, 2016, Clean Recovery’s employees Samuel Cruz
and Emilio Gomez-Gonzalez were arrested for the theft and attempted theft of used
cooking oil from storage containers at Elizabeth’s Pizza, Wendy’s, and Pizza Hut, all

located in Greensboro, North Carolina.

19. Florentino Valencia-Tepoz texted employees from phone number (919)
282-4013 and directed the employees which restaurants to target.?

20. One June 21, 2016, a Greensboro Police Department (GPD) Officer
called Florentino Valencia-Tepoz at phone number (919) 282-4013. During the
telephonic interview Florentino Valencia-Tepoz told the Officer that he had been the

owner of Clean Recycling (sic) for approximately six months. Florentino Valencia-

 

3 At the time of his June 16, 2016 arrest, Samuel Cruz advised officers that he picked up used oil
from restaurants and then delivered it to Durham where his boss Florentino Valencia-Tepoz
disposed of it. Cruz stated that Valencia-Tepoz texts him the restaurant addresses a day in advance.

Case 1:19-mj-00178-JEP Document 1 Filed 05/24/19 Pane 8 of 28
 

Tepoz told the officer that he did not know that he needed an agreement with the

restaurants to take the grease.

21. Onor about February 24, 2017, check #1217 was issued on the account
of Sin Services* payable to Clean Recovery, Inc. for the amount of $4,250. The check

note reads, “Contract cleaning kitchens, 1 week Durham Truck #2.”5°

. 22.  Onor about February 24, 2017, check #1218 was issued on the account
of Sin Services payable to Clean Recovery, Inc. for the amount of $4,500. The check

note reads, “Contract cleaning kitchens, 1 week Tennesse (sic) Truck #1.”

23. Onor about February 28, 2017, check #1219 was issued on the account
of Sin Services payable to Clean Recovery, Inc. for the amount of $4,145. The check

note reads, “Contract cleaning kitchens, 1 week Tennesse (sic) Truck #3.”

24. On or about March 2, 2017, Gregorio Vazquez-Castillo and Rene
Espinoza were arrested for the theft of 2,200 pounds of used cooking oil from Wing
Stop in Knoxville, Tennessee. The two men were caught in Box Truck # 9 that was

also used in the 2016 Greensboro thefts.

25. The chart below reflects financial activity of Sin Services, Clean
Recovery, and Garden State Green Energy over the period of four days and shows
that the conspirators acted in concert and continued to operate cells in Durham, NC

and Knoxville, TN.

 

4 The check was issued from Bank of America Account No. xxx1956, DBA Sin Services, Ruth Nava-
Abarca, 4162 US Highway 15S, Oxford, NC 27565, (917) 324-9091.

5 Your affiant interviewed a driver of the organization in August 2016. The driver stated that Ruth

Nava takes care of paying the drivers and that the drivers are paid via paycheck under the guise of
being issued by a fake cleaning service.

Case 1:19-mj-00178-JEP Document 1 Filed 05/24/19 Pane 9 of 28
 

 

 

 

 

 

 

 

Date From To Amount For

4/2/17 Sin Services Cls Mangt $1,150 Payment April rent ~
Tennessee

4/3/17 Garden State Sin Services $4,000 Deposit

AIB/17 Sin Services Regional Commerce | $292 April rent Durham

Center

4/6/17 Garden State Sin Services $4,000 Deposit

4/6/17 Garden State Sin Services $1526.05 Balance for 6195 gals
at 77.33% oil, $-
$1000/balance -
50000 24.5¢

4/6/17 Sin Services Clean Recovery $3,250 Contract cleaning
kitchens truck #2

 

 

 

 

 

 

 

26. On May 31, 2017, Ruth Nava-Abarca made a $10,000 down payment to
purchase the Night Club.

27. Onor about July 24, 2017, Gregorio Vazquez-Castillo, a driver for Clean
Recovery, registered Articles of Corporation with the North Carolina Secretary of
State for the Night Club. Gregorio Vazquez-Castillo listed the mailing address as
4528 N. Roxboro St., Durham, North Carolina, within the Middle District of North

Carolina.

28. Payments to buy the Night Club and property rent were paid through
the Sin Services business account. Payments for the Night Club were conducted
through Ruth Nava-Abarca’s Sin Service business account, however management

and operations of the Night Club was conducted by Florentino Valencia-Tepoz and

Case 1:19-mij-00178-JEP Document 1 Filed 05/24/19 Pane 10 of 28
 

individuals also associated with the Clean Recovery business activities. The chart

below summarizes the numerous payments related to the Night Club:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Check # Payable to: Amount For:

5/31/17 1255 Ruth Nava $2,800 Payment for buy night Club
Durham

5/31/17 1256 Darvin Flores $10,000 down payment for buy La Zona
Vida Night Club Durham
balance $12,000

06/06/17 1263 Larry Sloan $4,500 rent

06/06/17 1264 Larry Sloan $500 Deposit

08/04/17 | 1290 Darvin Flores $3,000 First payment for bar in Durham
balance $6,000

08/22/17 1295 Larry Sloan $3,000 Payment for rent august la
guarara dance club durham

08/07/17 1299 (blank) $2,000 Payment rent September 4528
N. Roxboro “la maraca dance
club”

09/13/17 1300 Darvin Flores $3,000 Payment total balance for La Maraka

Night Club

09/16/17 1305 Darvin Flores $3,000 Payment buy for La Maraka Night
Club

09/20/17 1301 Darvin Flores $3,000 Last Payment buy for La Maraka
Night Club

10

Case 1:19-mj-00178-JEP Document 1 Filed 05/24/19 Pane 11 of 28

 
 

29. OnAugust 1, 2017, agents conducted surveillance on Box Truck #5. The
box truck traveled from a known address in Oxford, North Carolina to Warehouse #1. .
After 20 minutes the box truck departed Warehouse #1 and traveled to the Night
Club where Juan Maldonado-Hernandez and George Morales parked their respective
registered vehicles at the Night Club. Juan Maldonado-Hernandez and George
Morales departed the Night Club and traveled in Box Truck # 5 along I-85 throughout
Mebane, North Carolina. Agents observed Juan Maldonado-Hernandez and George
Morales steal approximately 1,487 pounds of used cooking oil from three different
restaurants. The containers were clearly marked property of Valley Proteins and
Green Light BioFuels.. Agents terminated ‘the surveillance because it appeared

Maldonado-Hernandez was conducting counter-surveillance.

30. On August 2, 2017, at approximately midnight, Gregorio Vazquez-
Castillo and Samuel Cruz departed the then residence of Florentino Valencia-Tepoz
and Gregorio Vazquez-Castillo located at 3015 N. Duke Street, Durham, NC, 27704
and traveled in Box Truck #1 along NC Highway 55 throughout Durham, Cary, and
Apex. Agents observed Gregorio Vazquez-Castillo and Samuel Cruz steal 9,842
. pounds § of used cooking oil from 18 different restaurants. The containers were clearly
marked property of Dar-Pro Ingredients, Valley Proteins, Mahoney’s, and Green
Light BioFuels.

31. Following the thefts, Gregorio Vazquez-Castillo and Samuel Cruz
traveled to the Night Club where they parked Box Truck #1. Gregorio Vazquez-
Castillo entered and remained inside the Night Club while Samuel CRUZ departed

the area.

 

6 Representatives from Dar-Pro Ingredients assisted your affiant in determining the amount of used
cooking oil stolen by comparing the remaining visible oil lines in the tank and the size of the container.

11

Case 1:19-mj-00178-JEP Document 1 Filed 05/24/19 Pane 12 of 28
 

32. On August 2, 2017, approximately 60 minutes after Box Truck #1
returned, Box Truck #5 arrived at the Night Club. Juan Maldonado-Hernandez and
George Morales left the box truck parked at the Night Club and departed the area.

33. On August 2, 2017, a check was issued under the Sin Services checking
account to Florentino Valencia-Tepoz for the amount of $4,240.00 for, “contract

cleaning kitchens 1 week truck #8.”7

34. On August 3, 2017, in the morning hours, Salvador Ibarra-Escalante
arrived at the Night Club and entered Box Truck #5. Salvador Ibarra-Escalante
drove it to Warehouse #1 for a brief moment and then drove to the 3015 Duke Street,
Durham, NC residence. After an unknown activity, Salvador Ibarra-Escalante drove
back to Warehouse #1. Agents observed Salvador Ibarra-Escalante load hoses from
the rear of the box truck into Warehouse #1 and begin pumping. Approximately one
hour later, Salvador Ibarra-Escalante drove Box Truck #5 to the Night Club and
swapped it out for the Box Truck #1. Salvador Ibarra-Escalante drove back to

Warehouse #1 and repeated the process.

35. On August 3, 2017, later in the same day, at approximately 7 p.m.,
agents observed a tractor-trailer registered to Garden State Green Energy arrive at
Warehouse #1. Salvador Ibarra-Escalante and Ruth Nava-Abarca arrived at
Warehouse #1 minutes later. Salvador Ibarra-Escalante unlocked Warehouse #1.
Salvador Ibarra-Escalante and Ruth Nava-Abarca then dragged two hoses from

inside Warehouse #1 and inserted them into the tanker trailer.

36. Upon completion of pumping, agents followed the tractor trailer north

on I-85 and observed the truck cross the state line into Virginia.

 

7The numbering system assigned by the conspirators does not necessarily correlate to the numbering
of Box Trucks by your affiant.

12

Case 1:19-mj-00178-JEP Document 1 Filed 05/24/19 Pane 123 of 28
 

37. On or about August 4, 2017, Gregorio Vazquez-Castillo, using the alias
“Jaime Castillo” and “jc produccion”, posted a video on the La Maraka Facebook social
media page announcing the club’s readiness to open. The video displayed the addition
of large projection screens, scaffolding lighting, and night club speakers. Event flyers
posted on the page list phone numbers (919) 798-1319 and (919) 282-4013 (Florentino

Valencia and Gregorio Vazquez-Castillo) for contact and information.

38. On June 15, 2018, at 2:18 a.m., officers with the Burlington Police
Department (BPD) in Burlington, NC conducted a traffic stop on Box Truck #1. The
driver, George Luis Morales, Jr. and the passenger, Juan Carlos Hernandez .
Maldonado, occupied the truck. The subjects were in the public vehicular area near
the back of the Bojangles alongside the grease container owned by Valley Protein
when officers first observed them. The BPD officer released the subjects and referred
the incident to the investigative division. A BPD detective called the subjects the

next day and both subjects declined to be interviewed.

39. On or about July 1, 2018, Florentino Valencia-Tepoz and Gregorio
Vazquez-Castillo moved from the Duke Street address. Your affiant also determined
that the organization was no longer using Warehouse #1 at the Regional Commerce

Center to consolidate and store the stolen used cooking oil.

40. OnNovember 5, 2018; your affiant conducted queries of law enforcement
databases and learned that Valencia-Tepoz showed a recent change of address
associated to 215 William Penn Plaza, Durham, NC. A drive-by of the apartment —
complex resulted in locating a van being driven by Valencia-Tepoz parked in front of
the 800 building. Your affiant spoke with a representative of the apartment complex

and determined that Valencia-Tepoz lived at apartment number 822, SUBJECT
PREMISES A.

41. On December 6, 2018, your affiant conducted surveillance at Valencia’s
residence and observed Florentino Valencia-Tepoz and Demetrio Valencia-Flores exit

SUBJECT PREMISES A. The men then departed in a gray Honda Odyssey (NC LP#

13

Case 1:19-mj-00178-JEP Document 1 Filed 05/24/19 Pane 14 of 28
 

CFL-5482) and a white Nissan Rogue (NY LP# HXK-8608) respectively and drove to ,
the Night Club. Both subjects entered the business. Valencia-Tepoz departed the
Night Club minutes later in the gray Honda Odyssey van and travelled to the Bank
of America at 3807 N. Duke St., Durham, NC 27704. Valencia-Tepoz entered the
bank and remained for approximately 5-10 minutes. Upon departing the Bank of
America Valencia-Tepoz traveled a short distance to the Wells Fargo bank located at
3714 N. Duke St., Durham, NC 27704. Your affiant followed Valencia-Tepoz as he
entered the bank. Your affiant observed Valencia-Tepoz conduct two or three cash

deposits at the counter.

42. On January 14, 2019, your affiant reviewed Wells Fargo Bank of
America banking statements for Florentino Valencia-Tepoz and Clean Recovery. The
statements showed that in December 2018, Valencia-Tepoz’s mailing address

changed to SUBJECT PREMISES A.

43. Onord anuary 19, 2019, your affiant reviewed Bank of America banking
statements for Florentino Valencia-Tepoz and Clean Recovery. The statements -
showed that in August 2018, Valencia-Tepoz’s mailing address changed to SUBJECT
PREMISES A.

44. A review of the records provided by Wells Fargo Bank revealed that —
Valencia-Tepoz began writing monthly checks from the Clean Recovery account

(xxx19602) to SUBJECT PREMISES B on or about November 11, 2018.

45. On March 25, 2019, your affiant observed box truck #108 on Roxboro
Street in Durham, NC. Your affiant followed the truck to SUBJECT PREMISES A

and observed Valencia-Tepoz exit the truck and walk up to the second-floor.

 

8 Box Truck #10 is registered to Clean Recovery at 215 William Penn Plaza, Durham, NC (the
apartment complex address, i.e., SUBJECT PREMISES A, without the associated apartment

number.)

 

14

Case 1:19-mj-00178-JEP Document 1 Filed 05/24/19 Pange 15 of 28
 

46. On April 29, 2019, your affiant conducted surveillance at SUBJECT
PREMISES A and observed Valencia-Tepoz exit the apartment. Valencia-Tepoz
departed in box truck #10. .

47. On April 29, 2019, your affiant continued surveillance in Durham and
traveled to SUBJECT PREMISES B. Your affiant observed a Garden State Green
Energy blue tractor with a tanker trailer backed in behind the fence. Your affiant
observed an unknown Hispanic male wearing a safety vest and Valencia-Tepoz using
hoses to pump into the tanker. One of the hoses was being handled from the rear of
a white box truck by the unknown Hispanic male. Your affiant observed an
Intermediate Bulk Container (IBC) tote and a Honda pump in the rear of the box

truck.

48. On May 7, 2019, your affiant conducted an open source internet search
and found an advertisement for the rental of the La Maraka Event Center (same
address as the Night Club) posted on the Facebook social media account of Demetrio
Valencia. The phone numbers provided to book the event center return to (919) 407-
3202 (Nails by Kelsy),9 (919) 793-1319 (Gregorio Vazquez-Castillo), and (347) 388-

5032 (Demetrio Valencia-Flores) respectively.

49. On May 9, 2019, your affiant started surveillance at 11:30 p.m. at
SUBJECT PREMISES B and followed Box Truck #1122 to Kernersville, NC. One of
the occupants of the box truck originally arrived at SUBJECT PREMISES B in the
black Acura TL registered to Gregorio Vazquez-Castillo. Your affiant followed Box

Truck #11 and observed the occupants steal or attempt to steal used cooking oil from

 

9 Nails By Kelsy is a nail salon in Durham, NC run by Kelsy Munguia, the wife of Florentino
Valencia-Tepoz. Munguia resides at SUBJECT PREMISES A.

10 Box Truck #11 is registered to Clean Recovery at 215 William Penn Plaza, Durham, NC (the
apartment complex address i.e., SUBJECT PREMISES A, without the associated apartment

number.)

 

15

Case 1:19-mj-00178-JEP Document 1 Filed 05/24/19 Pane 16 of 28
behind eight (8) businesses. The containers were clearly marked property of Dar-Pro

Ingredients, Valley Proteins, Blue Ridge Biofuels, and/or Biodiesel Four.

50. On May 10, 2019, your affiant conducted surveillance at SUBJECT
PREMISES B and observed Valencia-Tepoz and Valencia-Flores uploading used
cooking oil from the warehouse to a Garden State Green Energy tanker truck. HSI
agents conducted surveillance of the tanker truck and observed it cross the Virginia

state line and depart North Carolina.

51. On May 13, 2019, your affiant observed a Garden State Green Energy
tanker trailer depart SUBJECT PREMISES B. Your affiant then observed Valencia-
Tepoz and Valencia-Flores drive Box Truck #1 and Box Truck #11 respectively to a
local gas station. After fueling the trucks and the pumps in the rear of the trucks,
Valencia-Tepoz departed and traveled to SUBJECT PREMISES A and parked Box
Truck #11. .

EVIDENCE LIKELY TO BE FOUND AT SUBJECT PREMISES A AND B

 

52. Based on my involvement in this investigation and based on my training
and experience, I know that businesses keep and retain records in the normal course
of business, that these records are frequently used in employment, financial, tax,
and/or legal matters, and that these records are typically maintained at their
principal place of business or home offices. These records often include, but are not
limited to, personnel records that include applications, resumes, payroll records, DHS
Form I-9s, performance appraisals, assignment histories, residential information, tax
information, immigration information, many other types of information that
specifically relate to the hiring, employing, and firing of personnel, invoices, federal
and state tax records, financial records including accounts receivable and accounts

payable records, client records, contracts, and other records.

53. Based on my involvement in this investigation and based on my training

and experience, I know that individuals who commit crimes and operate illegitimate

16

Ase 1:19-mj-00178-JEP Document 1. Filed 05/24/19 Pane 17 of 28
businesses often maintain records of their transactions and dealings, just as
legitimate businesses routinely do. During and even after the commission of their
illegal acts, these individuals and businesses often maintain documentary and
electronic records over long periods of time, even years, to memorialize their past

activities. These records are routinely maintained in paper and/or electronic format.
CONCLUSION

54. Based on the above information, your affiant believes there is probable
cause to believe that Salvador Ibarra-Escalante, Ruth Nava-Abarca, and Florentino
Valencia-Tepoz knowingly and intentionally committed the SUBJECT OFFENSES,

and that their illegal business activities are still ongoing.

55. Based on the above information, there is probable cause to believe that
the SUBJECT OFFENSES have been violated, and that the property and items listed
in Attachment C and Attachment D, are to be located at SUBJECT PREMISES A
and SUBJECT PREMISES B. |

56. Based upon the foregoing, I respectfully request that this Court issue a
warrant to search SUBJECT PREMISES A and SUBJECT PREMISES B, more
particularly described in Attachment A, and Attachment B, and to authorize the

seizure of the items described in Atta ent C and Attachment D.

J aa

Special Agent William McLane
Homeland Security Investigations

Sworn to and subscribed by me

this_ 4 day of _M = ___, 2019

    

aiés Magistrate Judge
Middle District of North Carolina

17

Case 1:19-mj-00178-JEP Document 1 Filed 05/24/19 Pane 18 of 28
 

. Attachment A
The residence is located at 215 William Penn Plaza, Apartment 822, in Independence
Park Apartment Homes, in Durham, County of Durham, North Carolina 27704,
within the Middle District of North Carolina, and is further described as a multilevel
building with tan siding and brick exterior and white trim. The apartment unit is
. located on the second floor of a building marked with “800.” The apartment is at the
top of the stairs and on the southwest corner. There is a Christmas wreath! on the

front door and to the left of the door is a black placard with the numbers “822” in

white.

 

 

+ Verified visually within one week of May 24, 2019.

Case 1:19-mj-00178-JEP Document 1 Filed 05/24/19 Pane 19 of 28
 

Attachment B

The business is located at 116 N. Hoover Road, Durham, County of Durham, North
Carolina 27708, within the Middle District of North Carolina, and is further described
asa compound of single-story storage units behind a locked fence and gate. Storage
- Unit 101 is in the building located in the southeast corner of the fenced in business

compound. Storage Unit 101 faces west and is further marked below with an X.

wa 6 Dickerson storage

aa

a

 

Case 1:19-mij-00178-JEP Document 1 Filed 05/24/19 Pane 20 of 28
 

Attachment C

This warrant authorizes (i) the search of SUBJECT PREMISES A as described in
Attachment A for only the following and (ii) authorizes the seizure of the items listed
below only to the extent they constitute the following: .

A. evidence of violations of Title 18 U.S.C. Section 2314 (Interstate Transportation of
Stolen Property) and Section 371 (Conspiracy), hereinafter referred to as the
“SUBJECT OFFENSES;” or

B. any item constituting contraband due to the SUBJECT OFFENSES, fruits of
the SUBJECT OFFENSES, or other items possessed whose possession is
illegal due to the SUBJECT OFFENSES; or .

C. any property designed for use, intended for use, or used in committing any
SUBJECT OFFENSES,

in the form of:

1. Notes, documents, business records, payment records, or
correspondence, including originals or copies, relating to the apparent business
activities of CLEAN RECOVERY, SIN SERVICES, Salvador Ibarra-Escalante, Ruth
Nava-Abarca, or Florentino Valencia-Tepoz, involving the purchase, sale, or
transportation of cooking oil; and .

2. Diaries, contacts and address books, and other documents containing
the names and addresses of individuals who may have been contacted by CLEAN
RECOVERY, SIN SERVICES, Salvador Ibarra-Escalante, Ruth Nava-Abarca, or
Florentino Valencia-Tepoz for the purpose of purchasing, selling, or transporting
cooking oil; and

3. Records evidencing occupancy or ownership of the SUBJECT
PREMISES A described above, including, but not limited to, utility and telephone
bills, mail envelopes, or addressed correspondence; and

A. Immigration forms or applications, Internal Revenue Service forms or
documents, business forms or documents, state or country driver licenses or
identification documents or copies of such documents, and other documents relating
to statutes or regulations which govern a person’s entry into, stay, or employment in
the United States (U.S.), if such documents appear related to the business activities
of CLEAN RECOVERY, SIN SERVICES, Salvador Ibarra-Escalante, Ruth Nava-
Abarca, or Florentino Valencia-Tepoz involving purchase, sale, or transportation of
cooking oil; and

Case 1:19-mij-00178-JEP Document 1 Filed 05/24/19 Pane 21 of 28
 

5. Foreign passports, U.S. or foreign birth certificates or copies of such
documents, and U.S. or foreign visa or entry permits or copies of such documents, if
such documents appear related to the business activities of CLEAN RECOVERY, SIN
SERVICES, Salvador Ibarra-Escalante; Ruth Nava-Abarca, or Florentino Valencia-
Tepoz involving purchase, sale, or transportation of cooking oil; and

6. Business documents, government forms and _ applications,
correspondence, and photographs which identify any potentially unidentified co-
conspirators involved in the interstate transportation of stolen property or the
business activities of CLEAN RECOVERY, SIN SERVICES, Salvador Ibarra-
Escalante, Ruth Nava-Abarca, or Florentino Valencia-Tepoz involving purchase, sale,
or transportation of cooking oil; and

7. Documents relating to the leasing or purchase of real property, personal
property, or vehicles, including lease agreements, lease payments, real or personal
property purchase agreements, if such documents relate to business activities of
CLEAN RECOVERY, SIN SERVICES, Salvador Ibarra-Escalante, Ruth Nava-
Abarca, or Florentino Valencia-Tepoz involving purchase, sale, or transportation of
cooking oil; and

8. Documents identifying any potential subsidiary businesses owned or
operated by any identified operator or employee of CLEAN RECOVERY and SIN
SERVICES, including but not limited to Salvador Ibarra-Escalante, Ruth Nava-
Abarca, or Florentino Valencia-Tepoz; and

9. Forms, job applications, notebooks, photographs, payrolls records, or
other documents which identify the employers, operators, supervisors, employees,
and contractors of CLEAN RECOVERY and SIN SERVICES; and

10. United States currency and other financial instruments related to the
purchase, sale, or transportation of cooking oil, including financial proceeds from the
operation of CLEAN RECOVERY and SIN SERVICES; and

11. Financial records and data showing business and personal assets and
cash flow, including, but not limited to: income statements, cash receipt journals,
bank statements, deposit slips, canceled and un-canceled checks, check stubs, check
registers, tax returns, general journals, and correspondence about financial matters,
related to the purchase, sale, or transportation of cooking oil and business activities
of CLEAN RECOVERY, SIN SERVICES, Salvador Ibarra-Escalante, Ruth Nava-
Abarca, or Florentino Valencia-Tepoz involving purchase, sale, or transportation of
cooking oi]; and

12. Documents, personal effects, or physical evidence at the location of the
search tending to show dominion and control over SUBJECT PREMISES A, including

Case 1:19-mj-00178-JEP Document 1 Filed 05/24/19 Pane 22 of 28
 

keys, fingerprints, clothing, handwriting exemplars, lease agreements, utility
records, mail, items containing forms of identification such as a person's name,
photograph, Social Security number or driver's license number, and, information
which can be obtained by answering and listening to incoming phone calls during
execution of the search and seizure warrant; and

13. The devices and the electronically stored contents of any computer, cell
phone, or other electronic data processing and storage device capable of electronically
storing, processing, generating, recording, or maintaining the kinds of documents,
forms, records, business records, and correspondence identified in Items 1 through 9
and Items 11 through 12 above (as well as electronic forms of correspondence, such
as e-mails);

a. The computers, cell phones, and other electronic data processing and
storage devices referenced in Item 13 above shall including but not be
limited to following kinds of devices: cell phones, desktop computers,
laptop computers, handheld computers, central processing units,
computer towers, servers, hard drives, external and portable hard
drives, USB flash drives, telephones, answering machines, fax
machines, computer modems, pagers, and other telecommunications
devices, CD-Rs, CD-RWs, DVDs, floppy disk drives and diskettes, tape
drives and tapes, zip drives, SD cards, optical storage devices, dongles,
encryption keys, personal data assistants, peripheral input/output
devices such as keyboards, printers, video display monitors, optical
readers, digital communication devices such as modems, routers,
associated telephone sets, speed dialers, and other controlling devices,
plotters, software to run programs, connecting cables and plugs,
peripherals and input devices, such as joysticks, computer mice,
scanners, and digital writing pads;

b. Items also authorized to be seized include system documentation,
operating logs and documentation, software manuals, computer
passwords, hot keys, data security devices and software, connecting
switches, connecting cables, wires, and power supplies, and interface
devices for each of the devices identified in Item 13 above;

c. Items also authorized to be seized include software, stored on any type
of medium such as hard disks, floppy disks, CD-Rs, CD-RWs, DVDs,
cassette tapes, or other permanent or transient storage medium which
is designed for or necessary for the use of the devices identified in Item

13 above;

d. While the seizure of the electronically stored contents of ‘all devices
identified in Item 13 above is authorized by this search and seizure

Case 1:19-mj-00178-JEP Document 1. Ejled 05/24/19 Pane 23 of 28
 

warrant, a search of those contents is not authorized by this search and
seizure warrant and a future search warrant would have to be issued for
the search of the contents of any device, with the following exception:

i. In order to ensure that the electronically stored contents and data
contained on the devices identified in Item 13 are not altered or
destroyed by their removal from SUBJECT PREMISES A, law
enforcement agents and officers involved in the search of
SUBJECT PREMISES A under the authority of this search and
seizure warrant shall be authorized to make forensic copies of the
electronically stored contents using digital extraction devices and
software, or through other forensically sound means, in order to
protect and preserve the contents, but not to search the contents,
except that such individuals may view limited device data to the
extent necessary to perform the digital extraction and make a
forensic copy;

ii. In order to make such forensic copies of electronically stored
contents referenced immediately above, law enforcement agents
and officers involved in the search of SUBJECT PREMISES A
shall be authorized to employ other officers, civilian employees of
any law enforcement organization, or outside experts to
forensically access, copy, and preserve data, but not to search the
contents.

Case 1:19-mj-00178-JEP Document 1 Filed 05/24/19 Page 24 of 28
 

Attachment D

This warrant authorizes (i) the search of SUBJECT PREMISES B as described in
Attachment B for only the following and (ii) authorizes the seizure of the items listed
below only to the extent they constitute the following:

A. evidence of violations of Title 18 U:S.C. Section 2314 (Interstate Transportation of
Stolen Property) and Section 371 (Conspiracy), hereinafter referred to as the
“SUBJECT OFFENSES;” or

B. any item constituting contraband due to the SUBJECT OFFENSES, fruits of
the SUBJECT OFFENSES, or other items possessed whose possession is
illegal due to the SUBJECT OFFENSES; or

C. any property designed for use, intended for use, or used in committing any

SUBJECT OFFENSES.

in the form of:

1. Notes, documents, business records, payment records, or
correspondence, including originals or copies, relating to the apparent business
activities of CLEAN RECOVERY, SIN SERVICES, Salvador Ibarra-Escalante, Ruth
Nava-Abarca, or Florentino Valencia-Tepoz, involving the purchase, sale, or
transportation of cooking oil; and

2. Diaries, contacts and address books, and other documents containing
the names and addresses of individuals who may have been contacted by CLEAN
RECOVERY, SIN SERVICES, Salvador Ibarra-Escalante, Ruth Nava-Abarca, or
Florentino Valencia-Tepoz involving the purchase, sale, or transportation of cooking
oil; and

3. Records evidencing occupancy or ownership of the SUBJECT
PREMISES B described above, including, but not limited to, utility and telephone
bills, mail envelopes, or addressed correspondence; and

A. Immigration forms or applications, Internal Revenue Service forms or
documents, business forms or documents, state or country driver licenses or
identification documents or copies of such documents, and other documents relating
to statutes or regulations which govern a person’s entry into, stay, or employment in
the United States (U.S.), if such documents appear related to the business activities
of CLEAN RECOVERY, SIN SERVICES, Salvador Ibarra-Escalante, Ruth Nava-
Abarca, or Florentino Valencia-Tepoz involving the purchase, sale, or transportation
of cooking oil; and .

Case 1:19-mi-00178-JEP Document 1. Eiled 05/24/19 Pane 25 of 28
 

5. Foreign passports, U.S. or foreign birth certificates or copies of such
documents, and U.S. or foreign visa or entry permits or copies of such documents, if
such documents appear related to the business activities of CLEAN RECOVERY, SIN
SERVICES, Salvador Ibarra-Escalante, Ruth Nava-Abarca, or Florentino Valencia-
Tepoz involving the purchase, sale, or transportation of cooking oil; and

6. Business documents, government forms and _ applications,
correspondence, and photographs which identify any potentially unidentified co-
conspirators involved in the interstate transportation of stolen property or the
business activities of CLEAN RECOVERY, SIN SERVICES, Salvador Ibarra-
Escalante, Ruth Nava-Abarca, or Florentino Valencia-Tepoz involving the purchase,
sale, or transportation of cooking oil; and

7. Documents relating to the leasing or purchase of real property, personal
property, or vehicles, including lease agreements, lease payments, real or personal
property purchase agreements, if such documents relate to the business activities of
CLEAN RECOVERY, SIN SERVICES, Salvador Ibarra-Escalante, Ruth Nava-
Abarca, or Florentino Valencia-Tepoz involving the purchase, sale, or transportation
of cooking oil; and

8. Documents identifying any potential subsidiary businesses owned or
operated by any identified operator or employee of CLEAN RECOVERY and SIN
SERVICES, including but not limited to Salvador Ibarra-Escalante, Ruth Nava-
Abarca, or Florentino Valencia-Tepoz; and »

9. Forms, job applications, notebooks, photographs, payrolls records, or
other documents which identify the employers, operators, supervisors, employees,
and contractors of CLEAN RECOVERY and SIN SERVICES; and

10. United States currency and other financial instruments related to the
purchase, sale, or transportation of cooking oil, including financial proceeds from the
operation of CLEAN RECOVERY and SIN SERVICES; and

11. Financial records and data showing business and personal assets and
cash flow, including, but not limited to: income statements, cash receipt journals,
bank statements, deposit slips, canceled and un-canceled checks, check stubs, check
registers, tax returns, general journals, and correspondence about financial matters,
related to the purchase, sale, or transportation of cooking oil and business activities
of CLEAN RECOVERY, SIN SERVICES, Salvador Ibarra-Escalante, Ruth Nava-
' Abarca, or Florentino Valencia-Tepoz involving the purchase, sale, or transportation
of cooking oil; and

12. Documents, personal effects, or physical evidence at the location of the
search tending to show dominion and control over SUBJECT PREMISES B, including

2

Case 1:19-mj-00178-JEP Document 1 Filed 05/24/19 Pane 26 of 28
 

keys, fingerprints, clothing, handwriting exemplars, lease agreements, utility
records, mail, items containing forms of identification such as a person's name,
photograph, Social Security number or driver's license number, and, information .
which can be obtained by answering and listening to incoming phone calls during
execution of the search and seizure warrant; and .

13. The devices and the electronically stored contents of any computer, cell
phone, or other electronic data processing and storage device capable of electronically
storing, processing, generating, recording, or maintaining the kinds of documents,
forms, records, business records, and correspondence identified in Items 1 through 9 .
and Items 11 through 12 above (as well as electronic forms of correspondence, such
as e-mails);

a. The computers, cell phones, and other electronic data processing and
storage devices referenced in Item 13 above shall including but not be
limited to following kinds of devices: cell phones, desktop computers,
laptop computers, handheld computers, central processing units,
computer towers, servers, hard drives, external and portable hard
drives, USB flash drives, telephones, answering machines, fax
machines, computer modems, pagers, and other telecommunications
devices, CD-Rs, CD-RWs, DVDs, floppy disk drives and diskettes, tape
drives and tapes, zip drives, SD cards, optical storage devices, dongles,
encryption keys, personal data assistants, peripheral input/output
devices such as keyboards, printers, video display monitors, optical
readers, digital communication devices such as modems, routers,
associated telephone sets, speed dialers, and other controlling devices,
plotters, software to run programs, connecting cables and plugs,
peripherals and input devices, such as joysticks, computer mice,
scanners, and digital writing pads;

b. Items also authorized to be seized include system documentation,
operating logs and documentation, software manuals, computer
passwords, hot keys, data security devices and software, connecting
switches, connecting cables, wires, and power supplies, and interface
devices for each of the devices identified in Item 14 above;

c. Items also authorized to be seized include software, stored on any type
of medium such as hard disks, floppy disks, CD-Rs, CD-RWs, DVDs,
cassette tapes, or other permanent or transient storage medium which
is designed for or necessary for the use of the devices identified in Item

18 above;

d. While the seizure of the electronically stored contents of all devices
identified in Item 18 above is authorized by this search and seizure

Case 1:19-mj-00178-JEP Document 1 Filed 05/24/19 Pane 27 of 22
 

warrant, a search of-those contents is not authorized by this search and
seizure warrant and a future search warrant would have to be issued for
the search of the contents of any device, with the following exception:

i. In order to ensure that the electronically stored contents and data
contained on the devices identified in Item 13 are not altered or
destroyed by their removal from SUBJECT PREMISES B, law
enforcement agents and officers involved in the search of
SUBJECT PREMISES B under the authority of this search and
seizure warrant shall be authorized to make forensic copies of the
electronically stored contents using digital extraction devices and
software, or through other forensically sound means, in order to
protect and preserve the contents, but not to search the contents,
except that such individuals may view limited device data to the
extent necessary to perform the digital extraction and make a
forensic copy; .

ii. In order to make such forensic copies of electronically stored
contents referenced immediately above, law enforcement agents
and officers involved in the search of SUBJECT PREMISES B
shall be authorized to employ other officers, civilian employees of
any law enforcement organization, or outside experts to
forensically access, copy, and preserve data, but not to search the
contents.

Case 1:19-mj-00178-JEP Document 1 Filed 05/24/19 Pane 28 of 28
